Exhibit 10.30

 

THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE ASSIGNED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE TRANSACTION RELATING THERETO
COMPLIES WITH OR IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND
SUCH LAWS AND THE COMPANY IS PROVIDED AN OPINION OF COUNSEL TO THAT EFFECT WHICH
IS SATISFACTORY TO IT.

 

US$348,825.46

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, BUYERS UNITED, INC., a Delaware
corporation, referred to hereinafter as the “Maker,” promises to pay to the
order of Bomoseen Associates, LP, referred to herein as the “Holder,” at its
address at 1943 Wightman Street, Pittsburg, PA 15217, the principal amount of
THREE HUNDRED THOUSAND EIGHT HUNDRED TWENTY FIVE AND 46/100’s Dollars
(US$348,825.46) in such lawful money of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debt, and to pay in like lawful tender interest on the unpaid principal at a
rate per annum (calculated on the basis of the actual number of days elapsed in
a 365-day year) equal to 12% from and after the date hereof.

 

1. Payments. Interest payments shall be paid monthly. The principal amount and
accrued interest, if any, on this Note shall be due and payable on demand any
time prior to the maturity date of July 5, 2005, however demand shall not be
made earlier than December 5, 2003.

 

2. Default. On the occurrence of any one or more of the events hereinafter
enumerated, the entire unpaid balance of the principal and interest accrued
thereon and yet unpaid shall become immediately due and payable, without
presentment, demand, protest, notice of protest, or other notice of dishonor,
all of which are hereby waived by Maker. Such events of default being as
follows:

 

(a) Default in the payment within 10 days following presentation by Holder;

 

(b) The Maker shall (i) file a voluntary petition in bankruptcy or a voluntary
petition seeking reorganization; (ii) file an answer admitting the jurisdiction
of the court and any material allegations of an involuntary petition filed
pursuant to any act of Congress relating to bankruptcy or to any act purporting
to be amendatory thereof; (iii) make an assignment for the benefit of creditors;
(iv) apply for or consent to the appointment of any receiver or trustee for the
Maker; or (v) make an assignment to an agent authorized to liquidate any
substantial part of the Maker’s business; or



--------------------------------------------------------------------------------

(c) An order shall be entered pursuant to any act of Congress relating to
bankruptcy or any act purporting to be amendatory thereof approving an
involuntary petition seeking reorganization of Maker or an order of any court
shall be entered appointing any receiver or trustee of or for Maker or of or for
all or any substantial portion of its property, and such order approving a
petition seeking reorganization or appointing a receiver or trustee is not
vacated or stayed or any writ, warrant of attachment, or similar process is not
released or bonded within sixty (60) days after its levy or entry.

 

3. Waivers and Assent to Extension, Indulgence, or Release. Every Maker,
endorser, and guarantor of this Promissory Note or the obligation represented
hereby waives presentment, demand, notice, protest, notice of protest, or
enforcement of this Promissory Note and assents to any extensions or
postponements of the time of payment or any other indulgence and to the addition
or release of any other party or person primarily or secondarily liable. None of
the rights and remedies of the Holder hereunder are to be waived or affected by
failure or delay in exercising them. All remedies conferred on the Holder of
this Promissory Note shall be cumulative, and none is exclusive. Such remedies
may be exercised concurrently or consecutively, at the Holder’s option.

 

4. Attorney’s Fees. If this Promissory Note is placed with an attorney for
collection, suit be instituted for collection, or any other remedy permitted by
law is pursued by the Holder hereof because of any event of default in the terms
and conditions herein, then in such event, the Maker agrees to pay reasonable
attorney’s fees, costs, and other expenses incurred by the Holder hereof in so
doing and in enforcing or collecting any judgment rendered therein.

 

5. Construction and Governing Law. This Promissory Note is entered into and
shall be governed and construed in accordance with the laws of the state of
Utah. The state and federal courts of the state of Utah shall have exclusive
jurisdiction in any litigation arising under or pertaining to this Promissory
Note, and by the execution and acceptance hereof the Maker and Holder
irrevocably submit to the personal and subject matter jurisdiction of such Utah
courts.

 

Dated this 5th day of July 2003.

 

Buyers United, Inc.

By

 

/s/ Kenneth Krogue

--------------------------------------------------------------------------------

   

Kenneth Krogue, Chief Operating Officer

 

2